Citation Nr: 1704605	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously before the Board in November 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that proceeding is associated with the Virtual VA paperless claims processing system.

The November 2014 Board decision increased the Veteran's PTSD disability rating to 50 percent.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016 the Court issued a memorandum decision that essentially vacated that part of the November 2014 Board decision that denied an increased disability rating in excess of 50 percent for PTSD.  

In August 2016, the Board sent the Veteran a letter in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  Evidence and argument was received from the Veteran's representative in December 2016, indicating that the Veteran waived AOJ consideration of the additional evidence and requested that the Board proceed with adjudication of the appeal.

Evidence pertinent to the matters on appeal was received subsequent to the Board's November 2014 decision.  The Veteran has waived initial RO consideration of this evidence.

As a claim for entitlement to TDIU is part of an increased rating issue when such claim is raised by the record, this issue will be considered by the Board in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  Since November 15, 2006, the Veteran's PTSD and depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

2.  The most probative evidence of record indicates that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for PTSD with depressive disorder, from November 15, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board notes that the November 2014 Board decision delineated VA's duties to assist and notify the Veteran and found that all duties had been met.  Those findings will not be repeated here.  Furthermore, the Joint Motion did not note any deficiencies in VA's duty to notify and assist in this case (to include Bryant v. Shinseki, 23 Vet. App. 488 (2010)) and the Court's order did not vacate any portions concerning VA's duty to notify or assist.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran's PTSD with depressive disorder has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A June 2010 RO decision granted service connection for PTSD and assigned a rating of 30 percent, effective November 15, 2006.  The November 2014 Board decision granted a rating of 50 percent for the same disorder, effective November 15, 2006.

A March 14, 2006 VA record indicates that the Veteran complained of poor sleep, nervousness, depression, irritability, being easily annoyed with co-workers and family, anger, problems managing his temper, and angry outbursts.  His wife reported that the Veteran's depression and irritability had worsened over the past 5 months and that he had a loss of libido and emotional detachment.  Though he stated he sometimes thought of not being there, he denied a history of suicidal or homicidal ideation.  He reported working in the same construction job for the past 15 years.  He was married with two children.  The Veteran described himself as a loner who faced interpersonal relationship difficulties due to easily losing his temper. He had received warnings at work for yelling at his peers.

The Veteran reported experiencing recurrent and intrusive dreams and memories and psychological distress from the cues of the event.  He also stated that he had symptoms of hypervigilance, an exaggerated startle response, and difficulty concentrating.  He further noted that he avoided thoughts, feelings, places, or people related to the trauma.  He described that he had a diminished interest in significant activities, a sense of a foreshortened future, feelings of detachment or estrangement from others, and a restricted range of affect.  On mental status examination the Veteran's manner was cooperative and reasonable.  His speech was normal, his affect was blunted or restricted, and his mood was depressed.  He was not experiencing any unusual thought content such as delusions or obsessions.  He was noted as having a perceptual disturbance of seeing something out of the corner of his eyes that was not there.  The diagnosis was PTSD and a GAF score of 49 was assigned.

A March 28, 2006 VA record noted that the Veteran felt anxiety all the time and had difficulty relaxing in addition to his sleep problems.  He stated that his anger came on so suddenly that it was difficult for him to prevent.  An April 5, 2006 VA treatment record notes that the Veteran had a neat and groomed appearance.  He related that he feels sad and hopeless at times.  He admitted to having passive thoughts of suicide, but no intention of hurting himself.  Though he reported experiencing mild paranoia, he denied feelings of euphoria.  He described moving fast to complete many tasks to cope with his anxiety, but felt that his nerves created difficulty concentrating and thus prevented him from accomplishing more.  He also stated that he experienced memory problems.  His anger was reported as causing problems at home and work.  He had been in trouble at work after throwing things and at home his anger isolated him from family members.  He described having difficulties talking to people.  His speech was again noted as normal and his thought content was found to be without psychosis.  He was noted as having symptoms consistent with PTSD and depression that was likely secondary to his PTSD.

An April 14, 2006 VA record noted that after starting medication and attending PTSD meetings, the Veteran was working to address some of his problems.  He still worried about his family and mother.  He found it easier to attend the meetings and wondered if the medication was helping.  He also reported that he had talked to family members as rehearsed and it went well, enabling him to hug his daughter.  On May 18, 2006, the Veteran reported during his VA appointment that he avoided thoughts of his recently deceased mother as they made him not want to live, but he denied suicidal ideation.  He also shared that he was able to use the skills he learned from the PTSD and Anxiety education series to stop himself after he began to yell at his daughter.  He expressed a desire to be more social with his wife.

In a June 16, 2006 VA treatment note, the Veteran presented with his affective baseline of nervous.  He reported that he still experienced nightmares and night sweats and that during one particularly bad nightmare recently he woke up screaming.  He felt better at work and though he anticipated stress there, he made a plan to address it.  Later on June 29, 2006, he also noted that he was better at deescalating anger.  He went on to describe his sleep as improved.  He noted that he felt he had forgotten a previous appointment because it differed from the group meetings in that it was not a regular part of his schedule.

In an August 29, 2006 VA record, the Veteran reported during his VA appointment that he still felt anxious, rating his anxiety at a 7 to 8 out of 10, but that he was better able to calm himself to a 2 to 3 level.  He also conveyed that he was communicating better with his family and he was fighting less often with his wife.  He reported that he had followed up on a homework assignment from a previous appointment and recently spent a day in nature fishing and hiking.  He found it relaxing and peaceful.  In a September 22, 2006 VA record, the Veteran reported that feelings of anger, anxiety, and depression remained, but that the symptoms were lessened.  Though he felt his sleep had improved, he still experienced nightmares and night sweats and slept 5 to 6 hours a night.  He also still felt on guard and experienced intrusive thoughts about Vietnam, but he tried to distract himself from these thoughts.  He was given a GAF score of 51.  On October 18, 2006, the Veteran reported he was doing well.  His sleep had improved and he was now sleeping around 7 hours most nights.  He experienced less anxiety and was able to manage it when it occurred.  He also stated that his relationship with family members and coworkers had improved.  His coworkers and bosses had commented on the changes he had made.

In a November 15, 2006 VA record, the Veteran reported feelings related to a negative self-image and that times of increased anxiety made it hard for him to think clearly and led to mistakes.  He also stated that he often worried about leaving things unfinished at work.  On December 6, 2006, the Veteran presented as anxious and stuttering, which was typical for him.  He said that while he used to feel anxious all the time, this feeling was significantly less overall now.  When prompted to think about throwing things at work in the past, he felt he was out control and this feeling led to shame, disappointment, and fear.  In a January 31, 2007 VA record, the Veteran reported that things continued to go well both at home and at work.  He said that he still had nightmares, but he could fall back to sleep using relaxation exercises.  He still felt depression, but could bring himself out of it with positive thinking.  He also reported startling easily in crowds, but said that he handled the situations a lot better than he used to.

A February 13, 2007 VA treatment record noted that the Veteran typically lost control if either the stress level was high or someone was shouting at him.  The Veteran stated that he believed himself to be "a better person now and that he is more in control now."  He felt less shame for past behaviors and he was able to monitor his anxiety and decrease it with coping skills.

During the April 2010 VA examination, the Veteran presented as well groomed with an anxious affect.  He expressed feeling suicidal ideation 2 to 3 times a month, but had no plan to commit suicide and no current such feelings.  He denied any history or current feelings of homicidal ideation.  The examiner noted that the Veteran had benefited from VA treatment in the past.  The Veteran reported that he experienced recurrent images or thoughts, nightmares 3 to 4 times a week and would often awaken every 2 to 3 hours.  His wife also noted that he would startle awake swinging if touched when sleeping.  He had lack of motivation and energy.  Additionally, the Veteran experienced a discomfort with crowds and social situations.  The Veteran reported experiencing frustration and low tolerance.  The Veteran's wife denied domestic violence, but stated that he had yelled and thrown objects at family members.  At work, he also had thrown objects in anger.  The Veteran reported receiving warnings at work over 10 times.  The Veteran had held the same job for the past 19 years and stated that he had never missed work as a result of mental health issues.  Day to day, he maintained a routine of going to work and coming home at certain times.  The examiner noted that his wife of 25 years seemed supportive.

The Veteran also noted that he has difficulty concentrating at work and often became confused.  On the St. Louis University Mental Status Examination (SLUMS), he scored 15 out of 30 points.  This score was described as very poor.  He had difficulty recalling a list of items, recalling the details of a short story, and demonstrating the correct time.  Though his speech was slow, his conversation was normal and he related his history in a logical and sequential manner.  He denied any symptoms of panic attacks and there were no obsessive behaviors, mania, or hallucinations noted.  The diagnosis was PTSD; depressive disorder, NOS; and cognitive disorder, NOS.  The examiner stated that his PTSD and depressive disorders led to an occasional decrease in work efficiency and intermittent periods of inability to perform occupational takes, but that he was generally satisfactory functioning.  A GAF score of 52 was assigned.

In a September 22, 2010 VA treatment record, the Veteran reported that it was his first visit to VA after a few years.  He experienced occasional anxiety and depression, with 4 to 5 episodes occurring over the past 2 weeks.  He explained that the episodes typically last an hour or less and that he copes by using breathing exercises and thinking pleasant thoughts.  He stated that he had passing thoughts of suicide 5 to 6 months ago, but no active thoughts and no plan.

In a February 18, 2011 appointment with a VA Licensed Clinical Social Worker, the Veteran complained of anxiety and depression that was so disruptive that he had trouble sleeping and concentrating every day.  He also stated that he was not currently taking any psychiatric medications.  He still experienced trouble communicating with his family and showing them affection.  He reported that he had bad dreams and night sweats.  In addition, he informed the social worker that he had visions of things like shadows as well as hearing voices.  He elaborated that these events occurred years ago.  The Veteran told the social worker that he had thought of harming himself with a gun or through drowning.  He further stated that he would never follow through with these thoughts.  A February 18, 2011 VA record described the Veteran as having a long history of PTSD and depressive symptoms.  The Veteran stated that he did not believe he would ever try to harm himself because he had experienced these symptoms for a long time and made no attempt at self-harm.  The note deemed his intent of self-harm as 1 out of 10.  It further stated that while the Veteran had risk factors for suicide, there was no evidence to suggest that he was imminently at risk.

During a March 21, 2011 appointment with the same VA social worker, the Veteran reported that he had successfully completed his homework of hugging his daughter and wife.  He was less comfortable being affectionate with his son.  The Veteran was described as critical towards himself and not comfortable talking both at home or work.  At another appointment with his VA social worker on April 5, 2011, he presented with depressed and anxious mood.  He was described as having nonspontaneous speech, good judgment, and logical thought processes.  He again denied suicidal ideation and stated that had not yet noticed any benefits from medication.  Later at his April 19, 2011 appointment, he reported to his VA social worker that the medication helped him.  He stated that he felt calmer at work and could think more clearly.  In addition, he was able to call two people as assigned previously.

During his May 3, 2011 VA appointment, his social worker noted that the Veteran did not like to talk about Vietnam and became upset when the topic was introduced.  A May 22, 2011 VA record described the Veteran as jittery and nervous.  He complained of anxiety, difficulty concentrating, and difficulty sleeping.  He stated that his nightmares occurred 3 to 4 times a month and that he continued to have cold sweats.  He experienced intrusive thoughts about Vietnam several times each week.  He reported that he still did not like crowds or being social.  He noted that his temper had decreased, but that he still had occasional outbursts.  At his July 7, 2011 VA appointment, the Veteran was described as being in a good mood with normal speech and logical thought processes.  He denied suicidal ideation.  The medication was noted as helping him control his irritability, temper outburst, anxiety, and emotional numbing.  In a July 19, 2011 VA treatment record, the Veteran reported anxiety about an upcoming wedding.  He reported being helped by the medication as he did not react to the stress by throwing objects or yelling.

During his September 27, 2011 appointment with his VA social worker, the Veteran reported he had been feeling fairly good and he was described as well groomed.  He described being less anxious at work and able to converse with co-workers.  He was also comfortable talking with friends and successfully participated in a camping trip with another family.  He reported that during a recent job at an Air Force base, the noises made him think of Vietnam and forget where he was.  He still had nightmares and these events prevented him from going back to sleep.  He again denied suicidal ideation and had a negative screen for depression.  During his December 19, 2011 appointment with his VA social worker, the Veteran stated "as a whole I'm doing a lot better."  He was described as taking his medication and managing his symptoms well.  At his February 16, 2012 VA appointment, his social worker noted that the Veteran had a worried and anxious mood.  He had lost his temper with daughter and apologized to her.  However, the Veteran noted that only experiencing one incident with his temper made him feel that he was doing well on the medication.

In an April 10, 2012 VA record, his social worker noted that the Veteran continued to have PTSD symptoms, anxiety, and depression.  The Veteran was upset because his job was stressful and he was yelled at during work.  He was described as well groomed, having normal speech, and experiencing logical thought processes.  He denied feeling hopeless, having a plan to harm himself, or having access to weapons.  He was deemed to have a low risk of suicide.  During a December 28, 2012 VA appointment, he reported that to his social worker that he could not proceed with retirement plans due to financial issues.  Though he still felt anxious, he reported doing "fairly good."

In a July 2012 letter, the Veteran's VA social worker stated that the symptoms of the Veteran's PTSD persisted despite treatment.  These symptoms affected his ability to perform at work. She described his anxiety as intense and that he experienced communication issues and made simple mistakes.  She explained that the Veteran was isolated from his family and that he experienced difficulty communicating or being affectionate with them.  These isolation and communication issues also occurred when trying to maintain outside friendships.  She also stated that the Veteran was no longer interested in pleasurable activities he used to enjoy and this disinterest led him to refuse invitations from friends.  Additionally, he was uncomfortable in crowds and hypervigilant, wanting maintain control of his surroundings.  She noted that medication improved his anger and irritability.

On February 19, 2013, the VA treatment records note that the Veteran had a positive screen for depression.  The Veteran affirmatively answered that he was feeling hopeless about the present or future, but he denied that he currently had any thoughts about taking his own life.  On May 24, 2013, a VA note described the Veteran as presenting with a very depressed mood.  He explained that he had been out of his medication for several months and that he did better with an antidepressant.  He also stated that he resumed his previous behavior of not talking to his wife.  He reported thoughts of leaving his wife, but their relationship had been helped by attending weekly church meetings.  He denied suicidal ideation.  On June 23, 2013, the Veteran's VA social worker noted that after 2 weeks on his anti-depressant, the depression had not improved.  He was stressed due to home remodeling and work schedule demands.  He explained that he worried about everything, was not socializing, felt best alone, and had no plans for pleasurable activities.  The VA social worker determined that his depression was at the same level as their first meeting in September 2010.

An August 2013 letter to the Veteran included in his VA treatment records recommended an increased dosage for his antidepressant.  The Veteran later reported during his September 10, 2013 VA appointment with his social worker that he did not feel the new medication was effective.  He was depressed and flat, saying he experienced good and bad days.  He was also dealing with marital difficulties because he was not sufficiently communicative or affectionate with his wife.  He again expressed his interest in couple's counseling.  In an addendum, the social worker again stated he was just as depressed as when he first started treatment.

In the February 2013 VA examination, the examiner noted many of the symptoms from the April 2010 VA examination.  The Veteran presented as well groomed with an anxious affect and normal speech.  He again reported memory problems and scored 20 out of 30 points on the SLUMS examination.  The examiner placed this score as well below the normal range.  The Veteran was still married, now for 27 years, and communicated with his daughter, but not his son.  The Veteran again denied domestic violence, but noted that he had threatened to hit his daughter 7 to 8 months ago.  He still felt irritable and engaged in verbal altercations with his wife when at home.  At work, he denied engaging in physical altercations, but had difficulty getting along with coworkers.  However, he reported having fewer problems at work now.  He stated that he had prompt attendance at work and that his sleep problems did not impact his productivity.

In addition to sleeping 3 to 4 hours a night, the Veteran reported having nightmares 3 to 4 times a month.  He also experienced flashbacks about the military 3 to 4 times a month.  He explained that he felt unsafe in crowds and anxious in social situations.  He also expressed that he still felt detached and isolated. Though the Veteran reported a depressed mood and feelings of worthlessness, he denied both suicidal and homicidal ideation.  The Veteran reported that he often heard his deceased mother talking to him.  He also felt as though someone was touching him on the back when no one was there.  He further stated that he felt anxious all the time and experienced intrusive thoughts about work every day.  He described himself as more anxious at work than at home.  He also reported having panic attacks 4 to 5 times a month.  The diagnosis was PTSD and anxiety disorder.  A GAF score of 52 was assigned.

At his February 2014 Board hearing the Veteran indicated that he was under pressure at work and felt overwhelmed.  He worked in construction and would often check his work as he was not confident in his work.  He would get angry because he felt stupid.  During outbursts he had actually thrown shovels at people and had been reprimanded on the job for it.  As for home life, the Veteran did not like to converse with his family and would do housework just to stay busy.  He had "exploded" at his daughter "because she was bugging me" over some dinner.  He had threatened his daughter and his wife.  He would try to apologize but did not really know how to and was not very affectionate.  He had no friends and did not know how to talk to his wife's family.  He felt stupid because "I can't interact like anybody else."  It was noted that the Veteran was not claiming to be suicidal and had no intent to commit suicide.  The Veteran admitted that he had kicked his dog because "he peed" on the carpet.  The Veteran said that his anger would lead to depression if he acted out his feelings.  It was a constant daily cycle of pressure and he felt that he was in a constant state of anxiety or panic.  He had little social relationships outside of a cousin and his wife and daughter.


In a September 2016 statement the Veteran's wife stated as follows:

1.  I have witnessed and experienced the effects of [the Veteran's] severe PTSD ever since he was diagnosed.  [The Veteran] has progressively isolated himself more and more since he was diagnosed with PTSD.  He is depressed almost all of the time and isolates himself from everyone at all times.  When [the Veteran] is home he rarely, if ever, communicates and spends time with me because he is depressed and spending all of his time alone.  [The Veteran] isolates himself from others so much that he does not even have a relationship with his children nor does he have any friends.

2.  [The Veteran] also suffers from anger issues because of his PTSD.  He flies off the handle at the drop of a hat, completely unprovoked.  There have been instances where he has gotten purely angry at nothing and resulted in him blowing up at our daughter.  This resulted in him arguing with me, and my son eventually had to step in because [the Veteran] was getting terribly angry at everyone for no reason.  [The Veteran] has almost no communication with me because of his depression, isolation, and anger.  He physically exists, but emotionally and mentally, it seems like he is just not present.

3.  I cannot wake up [the Veteran] either because of his PTSD.  If [the Veteran] is woken up in the middle of the night, he turns into someone who needs to be defensive and sometimes has even attacked me in the night because he thought that someone was actually attacking him in the night.

In a September 2016 statement the Veteran stated as follows:

1.  I served in the United States Air Force from June 1965 through November 1969.  I am service-connected for my posttraumatic stress disorder (PTSD).  Due to my PTSD, I have not been [able] to obtain and maintain substantially gainful employment.

2.  My service-connected PTSD has affected my life and my ability to work ever since I left the Air force in 1969.  I always struggled with nerves and anxiety since I left the service, but I never knew that I had a serious psychiatric condition.  At my various places of employment (mostly construction sites), I would have an overwhelming feeling of anxiety when I would think about what work needed to get done, even if it was not a lot of work.  People would holler over to me to get my attention or yell my name and I would "jump" and be startled by this, sometimes even screaming when I heard this.  I found that I was (and still am) easily startled by people yelling for me, loud and sudden bangs, fireworks, and even the sound of things dropping.  I would get so startled at work that I would often throw shovels or whatever was near, out of instinct that something was attacking me or trying to hurt me.

3.  My constant anxiety and worry would result in me making many mistakes at work.  There were many times when my bosses would have to pull me aside and discipline me because they said that my actions were "not acceptable."  I was also disciplined numerous times at work because I would often lash-out at other co-workers due to unprovoked outbursts of anger.

4.  I would also have outbursts of anger at home, completely unprovoked.  I would get into arguments with my wife and even my kids for no real reason at all.  I still continue to experience frequent mood swings with no reason and can be happy one minute and then depressed and anxious the next, with no triggering event.  My frequent mood swings make me just want to be alone so I do not have to deal with people and lash out at them for no reason.  I try to isolate myself as often as I can and do whatever I can to avoid going out with people and going out where there will be large crowds of people.

5.  I continue to get flashbacks of my time in service.  If a helicopter flies over my house or flies over-head nearby, I get sent back to my time in service and feel like I am put back in time.  Hearing these helicopters gives me anxiety and fear because I associate them with my service.  The same goes for fireworks and loud bangs; I jump and feel my body go into fight or flight mode.  Not only do I get flashbacks to my time in service while I am awake, but also I get nightmares at night.  I get nightmares of my time in service at least once or twice a week.  There have been times where I wake up in the middle of the night in a panic, in a cold sweat, and thrashing because of dreaming that I was in [the] service again.  I have even heard loud banging in the night and almost attacked my wife because I was in a dream.  I usually wake up about 4 to 5 times a night because of nightmares and just are not able to stay asleep at all.  Due to the fact that I cannot sleep at night, I am always groggy throughout the following day.  I even fall asleep if I am sitting in a chair in my home because I get so groggy.  This undoubtedly affects my ability to concentrate because I am constantly tired throughout my day no matter how much I try to sleep at night.

6.  I believe that at this time, due to my service connected conditions, I am unable to obtain and-maintain substantially gainful employment

In a December 2016 psychological evaluation a private psychologist (DM, PhD) essentially indicated that the Veteran's PTSD with depressive disorder results in social and occupational impairment with deficiencies in most areas, including work, family relations, judgment, thinking or mood.  Dr. M began by reviewing in extensive detail the Veteran's mental health history and treatment.  As for current functioning, it was noted that the Veteran no friends and no relationship with his son and only spoke to his daughter occasionally.  He lived with his wife but would mostly argue and did no activities together.  He was able to take care of personal activities of daily living and did assist with household activities of daily living.  The Veteran indicated that when he was not busy his anxiety symptoms would increase.  He engaged in no recreational activities and had stopped working a year and a half prior due to his PTSD and depression, stating that it was "harder and harder" for me to go to work.  It was noted that the Veteran would wake up 4 to 5 times a night because of nightmares.  The lack of sleep would cause him to become groggy and would thereby impact his ability to concentrate.  

During the December 2016 interview, it was noted that the Veteran's voice was shaky and stammering and his speech was pressured.  He would not discuss his in-service stressors and became audibly uncomfortable when asked about his military service or his symptoms of PTSD.  He did not speak spontaneously or respond to open ended questions.  When asked about his past he stammered and was unable to recall any details.  He could not recall the year, or his age, when he was married, or when he had his first child, the names of his treating mental health providers, the psychiatric medications that he took, the names of his previous co-workers or supervisors, the reason that he left college, the number of jobs that he had, etc.  

Dr. M further noted that it was at least as likely as not that the Veteran's service connected PTSD and depression symptoms had precluded him from his ability to secure maintain employment since at least 2015 to the present.  The Veteran's functioning was characterized by symptoms including the avoidance of interpersonal interactions, irritability, argumentative, and potentially dangerous behaviors (i.e., throwing tools).

The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's PTSD symptoms during the entire claims period warrant a rating of 70 percent.  

As for the severity of the Veteran's PTSD, Dr. M has indicated that it has reached the level that has resulted in social and occupational impairment with deficiencies in most areas, including work, family relations, judgment, thinking or mood.  As for the duration of the PTSD symptoms, it is clear from the Veteran and his wife that he has been struggling with such for years.  As for the frequency of his PTSD symptoms, the Veteran indicated at his Board hearing that he has constant anxiety, and his lack of communication with those around him is a daily phenomenon.  Confirming the severity, frequency, and duration of the Veteran's PTSD are records such as a March 2011 treatment note indicating that he preferred to be alone and did not know how to socialize.  His comments during a February 2013 VA examination reflected that he had no friends and avoided most social situations.  His February 2014 Board hearing testimony revealed his compulsion to repeat processes at work and second guess his work which led to a loss of confidence and thereby interfered with his employment.

Multiple records have revealed that the Veteran has a quick temper demonstrating impaired impulse control symptoms.  While the Veteran has largely denied suicidal ideations, and there do not appear to be obsessional rituals which interfere with the Veteran's routine activities, near-continuous depression has been shown, and difficulty in adapting to stressful circumstances (including his former employment as a construction worker), in addition to the aforementioned impulse control, have been shown.  As such, the Veteran has displayed many, but not all, symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during the claims period is best reflected by a disability rating of 70 percent.

The Board finds, however, that a 100 percent rating is not warranted.  First, although there is significant social and occupational impairment, that impairment does not more nearly approximately total impairment.  In March 2006, the Veteran was easily annoyed with co-workers and family, but had worked in the same construction job for the past 15 years and was married with two children.  The Veteran described himself as a loner who faced interpersonal relationship difficulties due to easily losing his temper. He had received warnings at work for yelling at his peers.  In an April 2006 VA record, the Veteran stated his anger was reported as causing problems at home and work.  He had been in trouble at work after throwing things and at home his anger isolated him from family members.  He described having difficulties talking to people.  In another April 2006 VA record, the Veteran reported he was able to use the skills he learned to stop himself after he began to yell at his daughter.  He expressed a desire to be more social with his wife.  In an August 2006 VA record, the Veteran reported that he was communicating better with his family and he was fighting less often with his wife.  He reported that he had followed up on a homework assignment from a previous appointment and recently spent a day in nature fishing and hiking.  He found it relaxing and peaceful.  In an October 2006 VA record, the Veteran reported he that his relationship with family members and coworkers had improved.  His coworkers and bosses had commented on the changes he had made.

In a January 2007 VA record, the Veteran reported that things continued to go well both at home and at work.  During the April 2010 VA examination, the Veteran's wife denied domestic violence, but stated that he had yelled and thrown objects at family members.  At work, he also had thrown objects in anger.  The Veteran reported receiving warnings at work over 10 times.  The Veteran had held the same job for the past 19 years.  In a February 2011 VA record, the Veteran reported trouble communicating with his family and showing them affection.  During a March 21, 2011 appointment with the same VA social worker, the Veteran reported that he had successfully completed his homework of hugging his daughter and wife.  He was less comfortable being affectionate with his son.  The Veteran was described as critical towards himself and not comfortable talking both at home or work.  During a September 2011 VA appointment, the Veteran reported he was less anxious at work and able to converse with co-workers.  He was also comfortable talking with friends and successfully participated in a camping trip with another family.  In a July 2012 letter, the Veteran's VA social worker reported that the Veteran had communication issues, was isolated from his family, and had difficulty communicating or being affectionate with his family and any outside friendships.  

In May 2013 VA records, the Veteran reported that he resumed his previous behavior of not talking to his wife.  He reported thoughts of leaving his wife, but their relationship had been helped by attending weekly church meetings.  In June 2013 VA records, the Veteran reported not socializing.  In a September 2013 VA appointment the Veteran reported marital difficulties because he was not sufficiently communicative or affectionate with his wife.  He expressed his interest in couple's counseling.  In the February 2013 VA examination, the Veteran remained married, now for 27 years, and communicated with his daughter, but not his son.  The Veteran again denied domestic violence, but noted that he had threatened to hit his daughter 7 to 8 months ago.  He still felt irritable and engaged in verbal altercations with his wife when at home.  At work, he denied engaging in physical altercations, but had difficulty getting along with coworkers.  However, he reported having fewer problems at work now.  

At his February 2014 Board hearing the Veteran indicated that he did not like to converse with his family and would do housework just to stay busy.  He had "exploded" at his daughter "because she was bugging me" over some dinner.  He had threatened his daughter and his wife.  He would try to apologize but did not really know how to and was not very affectionate.  He had no friends and did not know how to talk to his wife's family.  He felt stupid because "I can't interact like anybody else."  He had little social relationships outside of a cousin and his wife and daughter.  In September 2016, the Veteran's wife stated that when the Veteran was home, he rarely, if ever, communicates and spends time with her and that he isolates himself from others so much that he does not even have a relationship with his children nor does he have any friends.  In a September 2016 statement the Veteran stated that his constant anxiety and worry resulted in his making many mistakes at work.  There were many times when my bosses would have to pull me aside and discipline me because they said that my actions were "not acceptable."  I was also disciplined numerous times at work because I would often lash-out at other co-workers due to unprovoked outbursts of anger.  He also reported that he has outbursts of anger at home, completely unprovoked.  He reported that he tried to isolate himself and avoids going out with people and going out where there will be large crowds of people.  In a December 2016 psychological evaluation Dr. DM found that the Veteran no friends and no relationship with his son and only spoke to his daughter occasionally.  He lived with his wife but would mostly argue and they did no activities together.  

The Board finds that these reports and findings do not indicate total impairment as the Veteran remains married and was employed for most of the relevant time period.  Although he experienced significant and severe difficulties with social and occupational functioning, it was not total impairment.  He remained married, and had some relationship his daughter.  

Second, the evidence does not show gross impairment in thought processes or communication or persistent delusions or hallucinations.  Although he felt someone touching him and heard voices occasionally, the Veteran did not report, and the evidence does not show, that these were persistent.  The Veteran was consistently noted to be able to conduct his activities of daily living, including household chores.  The Veteran remained oriented throughout the relevant time period.  Moreover, the examiners noted the Veteran's anger issues, but there was not grossly inappropriate behavior or a persistent danger of hurting self or others - despite some reports of suicidal thoughts.  While concentration problems and decision making difficulties have been noted, there has been no showing or suggestion of a speech disorder, as only "pressured speech" was shown.  While some recall issues have been shown, especially as recorded by Dr. M's December 2016 evaluation, such did not include the Veteran forgetting names of close relatives, his occupation, or his own name.

The Board can find no suicidal intentions or homicidal symptoms for the appeal period.  While the Veteran has thrown objects at individuals and has shouted and threatened family members on many occasions, there is nothing in the Veteran's wife's September 2016 statement or other place revealing that the Veteran would knowingly and intentionally (other than when in the midst of sleeping) act out any violent action and was not in persistent danger of hurting himself or others.  

In reaching this decision, the Board considered the GAF scores.  The assigned GAF scores during the relevant time period ranged from 49 to 52.  Under the DSM-IV, GAF scores from 41 to 50 are indicative of serious symptoms and GAF scores from 51 to 60 are indicative of moderate symptoms.  While the GAF scores in this case indicate serious symptoms, they do not mandate a 100 percent evaluation.  

The Board observes that Dr. M's December 2016 psychological evaluation is the most recent and arguably the most comprehensive and probative medical record associated with the Veteran's claims file.  A review of that report does not show that Dr. M has stated that the Veteran has total social impairment.  Even after affording the Veteran all reasonable doubt, the lay and medical evidence of record does not support the assignment of a 100 percent evaluation.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD with depressive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms of impaired impulse control, anger, continuous depression, irritability, etc. are contemplated by the Diagnostic Code 9411, which takes all symptoms affecting either social or occupational functioning into account into determining the severity of PTSD.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

TDIU

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in January 2017, the Veteran indicated that he had last worked full time in 2009 as a pipe-layer.  He further reported that he had completed high school and had not attended college or received any training.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are PTSD with depressive disorder, rated as 70 percent disabling, and left ear hearing loss, rated as noncompensable; the combined service-connected disability rating is 70 percent.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran has two disabilities with a combined rating to 70 percent, he does satisfy the percentage rating standards for individual unemployability benefits.  The question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

While the Veteran was still employed at the time of his February 2014 Board hearing, a review of his hearing testimony revealed that employment difficulties were clearly present at that time.  The Veteran had received a reprimand from his employer for throwing shovels and it appears that during the work day he was essentially talking to just one person.  He acknowledged that he had to often check his work and even admitted that he had lost confidence in his work tasks and completion.

In his December 2016 letter and evaluation, after recounting the Veteran's medical and work history, Dr. M opined that it was at least as likely as not that the Veteran's service connected PTSD and depression symptoms had precluded him from his ability to secure and maintain employment since at least 2015 to the present.  In support of the opinion, Dr. M noted the Veteran's symptoms such as the avoidance of interpersonal interactions, irritability, and potentially dangerous behaviors such as throwing tools at work.

The Veteran's private psychologist has indicated that the Veteran's service-connected PTSD and depressive disorder symptoms have rendered him unable to obtain or maintain gainful employment.  As for the probative value of the Dr. M's opinion, the Board observes that the opinion reflects a familiarity with the Veteran's occupational and social history, and not just his psychiatric problems.  The opinion is uncontradicted and is supported by other records associated with the Veteran's claims file, including by statements from the Veteran and his wife.

The Board finds that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107.

ORDER

An initial rating of 70 percent for PTSD with depressive disorder for the entire claims period is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
K. MILLIKAN

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


